Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2019/0164975 A1).
Regarding independent claim 1: Song teaches (e.g., Figs. 1A-1C) a semiconductor memory device, comprising: 
a first impurity region ([0023]: 112a) and a second impurity region ([0023]: 112b), which are provided in a substrate ([0021]: 100) and are spaced apart from each other, 
a top surface of the second impurity region ([0023]: 112b) being higher than a top surface of the first impurity region ([0023]: 112a); 
a device isolation pattern ([0021]: 102) interposed between the first impurity region and the second impurity region (as shown in Fig. 1B); 
a first contact plug ([0028]: DC), which is in contact with the first impurity region (112a) and has a bottom surface lower than the top surface of the second impurity region (112a has a bottom surface lower than the top surface of the second impurity region 112b, as sown in Fig. 1B); 
a gap-fill insulating pattern ([0029]: 141; the empty space of the first recess region 7 is filled by gap-fill insulating layer 141) interposed between the first contact plug (DC) and the second impurity region (112b);
a first protection spacer ([0031]: 25) interposed between the gap-fill insulating pattern (141) and the second impurity region (112b); and 
a first spacer ([0031]: 21), which is in contact with a side surface of the first contact plug (DC) and the device isolation pattern (102) and is interposed between the first protection spacer (21) and the gap-fill insulating pattern (141). 
Regarding claim 3: Song teaches the claim limitation of the semiconductor memory device of claim 1, on which this claim depends, 
wherein a portion of the device isolation pattern (102) is interposed between the first protection spacer (25) and the second impurity region (112b). 
Regarding claim 14: Song teaches the claim limitation of the semiconductor memory device of claim 1, on which this claim depends, further comprising: 
a first conductive line ([0027]: 131), which is in contact with the first contact plug ([0028]: DC) and crosses over the substrate in a first direction (horizontal direction), 
wherein the first conductive line (131) comprises a metal-containing pattern, and the first protection spacer ([0031]: 25) is extended to be in contact with a bottom surface of the metal-containing pattern (131). 
Regarding independent claim 15: Song teaches (e.g., Figs. 1A-1C) a semiconductor memory device, comprising: 
a device isolation pattern ([0021]: 102) disposed in a substrate ([0021]: 100) to define a plurality of active regions ([0023]: 112a and 112b); 
a recess region defined in the device isolation pattern ([0026] and [0028]: region defined by elements 7) and the substrate and having a first inner side surface and a second inner side surface opposite to each other (as shown in Fig. 1B);
a first impurity region ([0023]: 112a) and a second impurity region ([0023]: 112b) disposed in a first active region of the plurality of active regions ([0021] and [0023]: ACT regions across substrate 100) and a second active region ([0021], [0023]: second region ACT, in the middle region below widest pattern 148) of the plurality of active regions, respectively, 
the first impurity region ([0023]: 112a) being provided in the substrate exposed through a bottom surface of the recess region; 
a bit-line contact ([0028]-[0029] and [0031]: DC), which is in contact with the first impurity region (112a) and is disposed in the recess region (as shown in Fig. 1B; the limitation appears to incorporate method step; however, for the device claim, the manner in which is formed is not ground for patentability, unless resulting from a different device structure);
a first protection spacer ([0031]: 25) covering the first inner side surface of the recess region; and 
a second protection spacer ([0031]: 21) covering the second inner side surface of the recess region (as shown in Fig. 1B), 
wherein the first protection spacer and the second protection spacer comprise the same material ([0031]: the first protection spacer 21 and the second protection spacer 25 includes the same material) and have different shapes from each other ([0031]: the first protection spacer and the second protection spacer have different shapes from each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2019/0164975 A1).
Regarding claim 2: Song teaches the claim limitation of the semiconductor memory device of claim 1, on which this claim depends.
Although, Song does not expressly teach that the first protection spacer has an 'L'- or 'J'-shaped section, the shape of the first protection spacer (25) looks fairly close to a J-shaped section.
There is a finite number of shapes from the list alphabetic letters that appear like the shape taught by Song.
  In addition, there is a reasonable expectation of success and the function of the resulted spacer would have been predictable, with no change in known function. 
Therefore, it would have been obvious to a person of ordinary skill at the time of the effective filing date to try to select J-shaped section for the first protection spacer.
Applicant is reminded that it has been established that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, meets the requirements of Prima Facie Case of Obviousness. MPEP 2143.
Regarding claim 18: Song teaches the claim limitation of the semiconductor memory device of claim 15, on which this claim depends, 
 wherein at least one of the first protection spacer and the second protection spacer has an ‘L’- or ‘J’-shaped section.
Although, Song does not expressly teach that the first protection spacer has an 'L'- or 'J'-shaped section, the shape of the first protection spacer (25) looks fairly close to a J-shaped section.
There is a finite number of shapes from the list alphabetic letters that appear like the shape taught by Song.
  In addition, there is a reasonable expectation of success and the function of the resulted spacer would have been predictable, with no change in known function. 
Therefore, it would have been obvious to a person of ordinary skill at the time of the effective filing date to try to select J-shaped section for the first protection spacer.
Applicant is reminded that it has been established that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, meets the requirements of Prima Facie Case of Obviousness. MPEP 2143.

Allowable Subject Matter
Claims 4-11 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4: Song teaches the claim limitation of the semiconductor memory device of claim 1, on which this claim depends, further comprising: 
a first conductive line ([0027]: 131), which is in contact with the first contact plug (DC) and crosses over the substrate in a first direction (horizontal direction); 
a second conductive line ([0032]: BC), which is extended in a second direction (vertical direction) crossing the first direction and is adjacent to the first impurity region (112a), in the substrate.
However, the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“a capping pattern, which is in contact with the second conductive line and is interposed between the second conductive line and the first conductive line, 
wherein the bottom surface of the first contact plug is lower than a top surface of the capping pattern, and 
wherein the first protection spacer includes a first portion interposed between an upper side surface of the capping pattern and the side surface of the first contact plug”.

Claims 5-10 depend from claim 4, and therefore, are allowable for the same reason as claim 4.

Regarding claim 11: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the device isolation pattern is further interposed between the third impurity region and the first impurity region, 
wherein the gap-fill insulating pattern is further interposed between the first contact plug and the third impurity region, 
wherein the first protection spacer comprises the same material as the second protection spacer, and 
wherein the first protection spacer and the second protection spacer have different shapes from each other”.

Claim 12 depends from claim 11, and therefore, is allowable for the same reason as claim 11.

Regarding claim 13: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“a second contact plug, which is in contact with the second impurity region and is spaced apart from the first contact plug; and 
a third contact plug, which is in contact with the third impurity region and is spaced apart from the first contact plug, and 
a width of the second contact plug is different from a width of the third contact plug”. 

Regarding claim 16: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“a second lower gap-fill insulating pattern disposed in the recess region and between the bit-line contact and the second protection spacer, 
wherein the first and second lower gap-fill insulating patterns have different shapes from each other”. 

Claim 17 depends from claim 16, and therefore, is allowable for the same reason as claim 16.
Claims 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 23: Song teaches (e.g., Figs. 1A-1C) a semiconductor memory device, comprising: 
a device isolation pattern ([0021]: 102) disposed in a substrate to ([0021]: 100)  define a plurality of active regions ([0021] and [0023]: ACT regions across substrate 100); 
a recess region defined in the device isolation pattern ([0026] and [0028]: region defined by elements 7) and the substrate and having a first inner side surface and a second inner side surface opposite to each other (inherent structure of a recess);
a first impurity region and a second impurity region disposed in a first active region of the plurality of active regions and a second active region of the plurality of active regions, respectively, 
the first impurity region being provided in the substrate exposed through a bottom of the recess region; 
a bit-line contact, which is in contact with the first impurity region and is disposed in the recess region.
However, the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“a first protection spacer covering the first inner side surface of the recess region; and 
a second protection spacer covering the second inner side surface of the recess region, wherein the first protection spacer is in contact with the substrate, and 
wherein the second protection spacer is spaced apart from the substrate”. 

Claim 24 depends from claim 23 and therefore, is allowed for the same reason as claim 23.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826